Life Enhancement Technology Ltd. Statement of Operations For the Six Months Ended June 30, 2011 and 2010 ITEMS SIX MONTHS ENDED JUNE 30, 2011 RMB SIX MONTHS ENDED JUNE 30, 2010 RMB Sales Including: Export sales Less: Sales discounts and allowances Net sales Less: Sales tax Cost of sales Including: Cost of export sales Gross profit on sales Less: Selling expenses General and administrative expenses Financial expenses Including : Interest expenses (less interest income) Exchange loss (less exchange gains) Profit on sales ) Add: Income from other operations Operating profit ) Add: Investing gains Non-operating income Less: Non-operating expenses - Add: Profit and loss adjustment for previous years TOTAL PROFIT ) Less: Income tax NET PROFIT ) 1 Life Enhancement Technology Ltd. Balance Sheet At June 30, 2011 ASSETS Bal.E/P(RMB) LIABILITIES AND OWNERS'EQUITY Bal.E/P(RMB) CURRENT ASSETS CURRENT LIABILITIES Cash on hand Short term loans Cash in bank Notes payable Marketable securities Accounts payable Notes receivable Accrued payroll Accounts receivable Taxes payable Less:Allowance for bad debts Dividends payable Etrust bank to make collections Advances received Advances to suppliers Other payables Other receivables Accured expenses Prepaid and deferred expenses Bonus and welfare funds for staff and workers Inventories Long term liabilities payable at maturity within a year Less:Allowance for loss on realization of stock Long term investment recovery due within a year Other current assets Total current assets Total current liabilities LONG TERM INVESTMENT LONG TERM LIABILITIES Long term investment Long term loans Receivables over a year Bond payable FIXED ASSETS Premium(discount) on bond payable Fixed assets-cost Payable over a year Less:accumulated depreciation OTHER LIABILITIES Fixed assets-net value Exchange gain during preparation period Disposal of fixed assets Deferred investment income CONSTRUCTION WORK IN PROCESS Deferred lease income Construction work in process Credit item of deferred tax INTANGIBLE ASSETS Other deferred credits Right to the use of site Exchange gain to be written off Industrial property and proprietary technology Other intangible assets OWNER'S EQUITY Total intangible assets OTHER ASSETS Paid in capital Organization expenses Including: Foreign investment Exchange loss during preparation period Deferred investment losses Translation reserve Debit item of deferred tax Reserve fund Other deferred expenses Expansion fund Exchange loss to be writton off Repayment of investment by profit Current year profit Retained earnings ) Total other assets Total owners' equity TOTAL ASSETS TOTAL LIABILITIES AND OWNERS’ EQUITY 2
